Scott, J.,

delivered the opinion of the Court.

Imboden, assignee, sued Hunter and others upon a bond for the payment of money. The plea was non est factum. The defence set up was, that the bond was not assigned by the legal owner of it to Imboden.
The defence was inadmissible, under the plea of non est factum; that plea admitted the truth of all the allegations contained in the declaration, except the execution of the instrument sued on. Ragland vs. Ragland, 5 Mo. R. 54.
The other Judges concurring, the judgment of the Court below will be affirmed.